Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 3 is/are allowable. Claims 11-14, previously withdrawn from consideration as a result of a restriction requirement, require all the allowable limitations. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species I and III, as set forth in the Office action mailed on 07/20/2020, is hereby withdrawn and claims 11-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Jeonghyun Ju on 24 January 2022.

The application has been amended as follows: 
1. (currently amended): A combined cycle power plant comprising: 
a gas turbine power generation system discharging a combustion gas; 
an operating fluid power generation system for heating an operating fluid using the discharged combustion gas and for generating electricity by using the operating fluid; [[and]] 
a recuperator configured to heat the operating fluid supplied from the gas turbine power generation system and to supply the heated operating fluid to a heat exchange unit, 
a first transport line connected between the heat exchange unit and the recuperator to transport the operating fluid passing through the recuperator to the heat exchange unit, 
a second transport line connected between the heat exchange unit and the first transport line, and
a cooling system for supplying the operating fluid to an upstream side of the gas turbine power generation system and for cooling air to be introduced into the gas turbine power generation system, 
wherein the cooling system includes a cooler to cool air supplied to the gas turbine power generation system, and a recovery line connected between the cooler disposed at the upstream side of the gas turbine power generation system and [[a]]the heat exchanger unit of the operating fluid power generation system to transport the operating fluid passing through the cooler to the operating fluid power generation system so that the operating fluid power generation system increases heat absorption amount and increases power output[[.]],
wherein the second transport line configured to supply the operating fluid from the recovery line to the first transport line.

3. (currently amended): A combined cycle power plant comprising: 
a gas turbine power generation system discharging a combustion gas; 
an operating fluid power generation system including: 
a heat exchange unit for heating an operating fluid using the discharged combustion gas, 
a compressor for compressing the operating fluid and for supplying the compressed operating fluid to the heat exchange unit, 
a recuperator arranged between the compressor and the heat exchange unit and configured to heat the operating fluid supplied from the compressor and to supply the heated operating fluid to the heat exchange unit, 
an operating fluid supply line connected between the compressor and the recuperator to transport the operating fluid from the compressor to the recuperator, 
a first transport line connected between the heat exchange unit and the recuperator to transport the operating fluid passing through the recuperator to the heat exchange unit, 
a second transport line connected between the heat exchange unit and the first transport line,
an operating fluid turbine for generating electric power by using the operating fluid passing through the heat exchange unit, 
a return line connected between the operating fluid turbine and the compressor, and 

a gas turbine air cooling system including a cooler arranged at an upstream side of the gas turbine power generation system to cool air supplied to the gas turbine power generation system, by using the operating fluid supplied through an introduction line that branches off from the operating fluid supply line, 
wherein the operating fluid passing through the cooler is transported to the heat exchange unit via a recovery line connected between the cooler disposed at the upstream side of the gas turbine power generation system and the heat exchange unit of the operating fluid power generation system so that the heat exchange unit increases heat absorption amount and the operating fluid power generation system increases power output[[.]],
the second transport line configured to supply the operating fluid from the recovery line to the first transport line.

4. (currently amended): The combined cycle power plant according to claim 3, wherein the heat exchange unit comprises: 
a first heat exchanger that heats the operating fluid by performing heat exchange between the operating fluid introduced through the recovery line and the discharged combustion gas, 
a second heat exchanger that heats the operating fluid passing through the first heat exchanger and the operating fluid supplied from the compressor by using the discharged combustion gas, and 
[[a]]the second transport line connected between the first heat exchanger and the first transport line.

11. (currently amended): A combined cycle power plant comprising: 
a gas turbine power generation system including an air compressor for compressing air supplied through an air incoming path, 
a gas turbine for generating rotary power by burning a mixture of fuel and air compressed by the air compressor, and 
a first generator for generating electricity using the rotary power of the gas turbine; an operating fluid power generation system including:
a heat exchange unit for heating an operating fluid using a combustion gas discharged from the gas turbine, 
a compressor for compressing the operating fluid and for supplying the compressed operating fluid to the heat exchange unit, 
a recuperator arranged between the compressor and the heat exchange unit, heating the operating fluid supplied from the compressor, and supplying the heated operating fluid to the heat exchange unit, 
an operating fluid supply line connected to the compressor at a first end thereof and connected to the recuperator at a second end thereof to transport the operating fluid from the compressor to the recuperator, 
a first transport line connected to the heat exchange unit at a first end thereof and connected to the recuperator at a second end thereof to supply the operating fluid passing through the recuperator to the heat exchange unit, 
an intermediate transport line connected between the heat exchange unit and the first transport line,

a return line connected to the operating fluid turbine at a first end thereof and connected to the compressor at a second end thereof, and 
a condenser provided on the return line and cooling the operating fluid supplied to the compressor; and 
a gas turbine air cooling system including an introduction line that branches off from the return line and connects to an upstream side of the air compressor at a first end thereof to supply the operating fluid to the upstream side of the air compressor, 
a cooler arranged at the upstream side of the air compressor and cooling air supplied to the air compressor by using the operating fluid supplied through the introduction line, and 
a recovery line for transporting the operating fluid passing through the cooler to the return line[[.]],
wherein the intermediate transport line configured to supply the operating fluid from the recovery line to the first transport line.

12. (currently amended): The combined cycle power plant according to claim 11, wherein a second transport line [[that]] branches off from the operating fluid supply line, wherein the heat exchange unit includes: 
a first heat exchanger for heating the operating fluid by performing heat exchange between the operating fluid introduced through the second transport line and the combustion gas discharged from the gas turbine, 

the intermediate transport line is a third transport line connected to the first heat exchanger at a first end thereof and connected to the first transport line at a second end thereof.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1, 3, and 11, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a combined cycle power plant comprising, among other features, 
a recuperator configured to heat the operating fluid supplied from the gas turbine power generation system and to supply to a heat exchange unit, 
a first transport line connected between the heat exchange unit and the recuperator to transport the operating fluid passing through the recuperator to the heat exchange unit, 
a second transport line connected between the heat exchanger unit and the first transport line, and
a cooling system for supplying the operating fluid to an upstream side of the gas turbine, 
wherein the cooling system includes a recovery line connected between the gas turbine power generation system and the heat exchanger unit,
wherein the second transport line configured to supply the operating fluid from the recovery line to the first transport line.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741